Opinion by

Hastings, C. J.
The omission in the indictment to charge, in the language of the statute, that the defendant deposed, affirmed, or declared some matter to be fact, knowing the same to he false, or denied some matter to be fact, knowing the same to be true, is a substantial defect, and is not cured by any statute. The statute 'referred to by the prosecuting attorney, providing-that “no indictment shall be quashed if an indictable offence is clearly charged therein, or if the charge be so explicitly set forth that judgment can be rendered thereon,” does not cure the defect, for the reason that no indictable offence is set forth in the indictment according to statute.
Judgment affirmed.